UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: 9/30 Date of reporting period: 07/01/2014 – 06/30/2015 FundX Upgrader Fund, FundX Flexible Income Fund, FundX Conservative Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Tactical Upgrader Fund and FundX Flexible Total Return Fund (formerly known as the FundX Tactical Total Return Fund) (collectively, the “Predecessor Funds”) were reorganized out of Professionally Managed Portfolios and into the FundX Investment Trust (Reg. Nos. 333-194652and 811-22951 on August1, 2014.The proxy voting report for the portion of the reporting period that the Predecessor Funds existed under Professionally Managed Portfolios can be found in the N-PX filed for FundXInvestment Truston August18, 2015, SEC Accession No. 0000894189-15-004087. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Professionally Managed Portfolios By (Signature and Title)* /s/ Elaine E. Richards Elaine E. Richards Principal Executive Officer Date: August 31, 2015
